DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13 – 27 directed to an invention non-elected without traverse.  Accordingly, claims 13 – 27 been cancelled.

Response to Amendment
The amendment filed on July 12, 2021 in response to the previous Office Action (05/18/2021) is acknowledged and has been entered.
Claims 1 – 2, 4 – 12 currently pending.
Claims 3 and 13 – 27 canceled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(a) and 112(b)

Response to Arguments
Applicant’s arguments, see Remarks, filed July 12, 2021, with respect to amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 2 and 4 – 12 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination a mount for mounting an accessory, the mount comprising: an attachment member to attach a mount to a support structure; a mount coupling member configured to have a profile complementary to a corresponding accessory coupling member of an accessory to be coupled to the mount, the accessory is disposed and coupled within the mount, and wherein the accessory is removably coupled and decoupled to the mount in a repeatable manner; the mount coupling member comprising a first material, having a first width, and operative to couple to a second material, having a second width, of an accessory coupling member through an attractive force between the first material and the second material, and wherein the second width is greater than the first width; wherein the attractive force is of a magnitude to permit a slideable movement of the mount coupling member relative to the accessory coupling member while maintaining mechanical contact between the mount and the accessory; the first material comprising a complementary configuration with the second material of the accessory coupling member to permit a greater magnitude of the slideable movement in a first direction compared to a second direction transverse to the first direction; the movement in the second direction is in a range between +/- 100 relative to the first direction; and the movement in the first direction is greater than the movement in the second direction for limiting motion of the accessory in one axis across the second direction of the accessory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698